Title: To James Madison from Nicholas Gouin Dufief, 17 March 1817
From: Dufief, Nicholas Gouin
To: Madison, James


Respected Sir,Philada March 17. 1817
I have to acknowledge the receipt of your favour with its inclosure and shall attend to your commands as soon as the work is published. The deviation from the rule you have adopted in regard to publications as you explained to me in your letter impresses me with a high sense of the honor conferred on my work. I entertain well grounded hopes that the American discovery of a new principle of tuition, offerring incalculable advantages for the liberal education of the poor: a desideratum the most sanguine friends of humanity thought could never have been obtained, will increase the usefulness of the new edition, and thereby warrant the very flattering exception you have been pleased to make in my behalf. My warmest wishes for your prosperity, and of those dear to you, follow you in your retirement. With sentiments of the highest respect I remain, Sir, Your very humble servant
N. G. Dufief
 